      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                           )
                                                    )
              v.                                    )      Criminal No. 3:08-cr-00057
                                                    )
ANGELO LAVELL SCOTT,                                )      GOVERNMENT BRIEF
                                                    )      ON APPLICATION OF
              Defendant.                            )      FIRST STEP ACT
                                                    )

       The United States of America, by and through its undersigned counsel, respectfully submits

the following Government Brief on Application of the First Step Act in relation to Defendant’s

judgment and sentence:

                                  TABLE OF CONTENTS

       Summary………………………………………………………………………….. 2

       Facts……………………………………………………………………………….. 2

       The First Step Act………………………………………………………………….4

       Under the plain language of the First Step Act defendant is not
       eligible for relief……………………………………………………………………5

       Defendant is not entitled to a full plenary resentencing hearing……………….12

       In the exercise of discretion, the district court should order a
       sentence of 262 months’ imprisonment…………………………………………..15




                                               1
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 2 of 17




                                             Summary

       Based on the trial record, the jury finding that his conspiracy offense involved 50 grams or

more of crack cocaine, and the Presentence Investigation Report attributing 426.53 grams of

cocaine base, Scott’s offense remains well above the amended 280 gram threshold. Under the

offense controls theory, he is not eligible for relief. The government notes the Eighth Circuit

decision in McDonald, but argues this decision is distinguishable procedurally and on the facts. If

the district court finds Scott is eligible for relief from his mandatory life sentence, then he is not

entitled to a full plenary resentencing. Under the current Guidelines, Scott’s advisory range would

change to Level 34/Criminal History IV = 262 to 327 months’ imprisonment. As a result, if he is

eligible, then the district court should exercise discretion, deny any further hearing or reduction,

and sentence Scott to 262 months’ imprisonment.

                                                Facts

       On June 10, 2008, a one-count indictment was filed charging Angel Lavell Scott, aka LO,

with conspiracy to distribute at least 50 grams of a mixture and substance containing cocaine base,

in violation of Title 21, United States Code, Sections 841(b)(1)(A), and 846. (DCD 2.) 1 On July

17, 2008, the government filed an Information and Notice of Prior Conviction under 21 U.S.C.

§ 851 based on two prior felony drug convictions, potentially enhancing the mandatory minimum

statutory penalties. (DCD 15.) On February 4, 2009, a jury found Scott guilty of Count One and

that the conspiracy involved 50 grams or more of crack cocaine. (DCD 95.)




1
 This brief uses the following abbreviations:
“DCD” -- district court clerk’s record, followed by docket entry and page number, where noted;
“PSR” -- presentence report, followed by the page number of the originating document and
paragraph number, where noted; and,
“ST” -- sentencing transcript, followed by page number.
                                                  2
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 3 of 17




       The Final Presentence Investigation Report (PSR) attributed 426.53 grams of cocaine base

to Scott. (PSR ¶ 26.) His United States Sentencing Guideline (USSG) range was calculated as

follows:

               USSG §2D1.1 (base offense level 150-500 grams crack):           32

               USSG §3B1.1(a) (role enhancement)                               +4

               Adjusted Offense Level:                                         36

               Total Offense Level:                                            36

(PSR ¶¶ 31-39.) Scott’s USSG advisory range was Level 36/Criminal History VI = 324 to 405

months imprisonment. (PSR ¶ 82.) However, based on the two prior convictions for felony drug

offenses, on Count One, Scott was subject to a statutory mandatory minimum sentence of life

imprisonment. (PSR ¶ 83.)

       On June 25, 2009, the district court ordered a mandatory life sentence on Count One. (DCD

131.) Because the sentence was driven by the statutory mandatory minimum in this case, the

district court found the Guideline issues and drug quantity were moot. (ST 48-49.) Scott appealed

his sentence, challenging the constitutionality of the search of the apartment, the decision to

prosecute him in federal court, and the constitutionally of his life sentence based on his two prior

drug convictions occurring prior to the age of eighteen. The appellate court affirmed the district

court on all three issues. United States v. Scott, 610 F.3d 1009 (8th Cir. 2010).

       If the district court determines Scott is eligible for relief, then his advisory range under the

current Guidelines would be:

               USSG §2D1.1 (base offense level 280-840 grams crack):           30

               USSG §3B1.1(a) (role enhancement)                               +4

               Total Offense Level:                                            34



                                                  3
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 4 of 17




As a result, his amended advisory range is Level 34/Criminal History IV = 262 to 327 months

imprisonment.

                                        The First Step Act

       On December 21, 2018, the President signed the First Step Act of 2018, which, in part,

made certain provisions of the Fair Sentencing Act of 2010 (FSA) retroactive to defendants who

received mandatory minimum sentences prior to August 3, 2010 (First Step Act, Pub. Law No.

115-291, December 21, 2018). Specifically, Section 404(b) states a court that imposes a sentence

for a covered offense may, on motion of the defendant, the Director of the Bureau of Prisons, the

attorney for the government, or the court, impose a reduced sentence as if sections 2 and 3 of the

Fair Sentencing Act of 2010 (Public Law 111-220; 124 Stat. 2372) were in effect at the time the

covered offense was committed. Section 404(c) describes some limitations on this retroactive

application, stating that “[n]o court shall entertain a motion made under this section to reduce a

sentence if the sentence was previously imposed or previously reduced in accordance with the

amendments made by sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111-220;

124 Stat. 2372) or if a previous motion made under this section to reduce the sentence was, after

the date of enactment of this Act, denied after a complete review of the motion on the merits.

Nothing in this section shall be construed to require a court to reduce any sentence pursuant to this

section.”

       Section 2 of the FSA amended the threshold drug quantities in 841(b)(1)(A) from 50 to

280 grams of cocaine base, and in 841(b)(1)(B) from 5 to 28 grams of cocaine base. Other than as

allowed by the First Step Act, the FSA is not retroactive. United States v. Neadeau, 639 F.3d 453,

456 (8th Cir. 2011); United States v. Brewer, 624 F.3d 900, 909 n.7 (8th Cir. 2010).




                                                 4
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 5 of 17




       The plain meaning of the First Step Act supports a limited application of the FSA. Under

Section 404(a), a “covered offense” is a violation of a federal criminal statute, the statutory

penalties for which were modified by section 2 or 3 of the Fair Sentencing Act that was committed

prior to August 3, 2010. If a defendant committed a violation of a “covered offense,” then the

district court may impose a reduced sentence as if section 2 or 3 were in effect at the time the

covered offense was committed. See, Section 404(b). The First Step Act expressly states an intent

that only the amendments to the mandatory minimum thresholds for cocaine base in Sections 2

and 3 apply retroactively.

      Under the plain language of the First Step Act defendant is not eligible for relief

       The express direction of the First Step Act is to review a defendant’s sentence as if the FSA

was in effect at the time of the initial sentencing. In response to criticism of the 100-to-1 crack to

powder ratio reflected in the original statutory thresholds, Congress reduced this ratio to 18-to-1

to achieve uniformity and proportionality. Dorsey v. United States, 567 U.S. 260, 268 (2012).

Ordinarily, the practice in federal sentencing is to apply new penalties to defendants not yet

sentenced, but withhold that change from defendants already sentenced. See, Dorsey, 567 U.S. at

280. In Dorsey, the FSA was applied to include a narrow class of defendants whose offense

conduct occurred prior to August 3, 2010, but who were sentenced after. Dorsey, 567 U.S. at 276-

81. The First Step Act provides a further legislative exception to this practice, and applies the

amended crack cocaine thresholds to defendants whose offense and sentencing occurred prior to

August 3, 2010.

       In interpreting eligibility under the First Step Act, other courts have primarily applied two

alternative approaches. The statute of conviction approach and the offense controls approach.

Under the statute of conviction approach, defendants have argued that within the definition of



                                                  5
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 6 of 17




“covered offense,” the phrase “the statutory penalties for which were modified by . . .” refers only

to “a Federal criminal statute.” United States v. Wirsing, 943 F.3d 175, 180 (4th Cir. 2019). This

approach relies on the rule of statutory interpretation that modifiers attach to the closest noun. Id.

In Wirsing, the defendant was previously convicted under § 841(a)(1) and (b)(1)(B) of possession

with the intent to distribute approximately 16 grams of cocaine base. Id. Because the prior

indictment alleged 16 grams of cocaine base, and as amended by the FSA this same 16 grams

would invoke penalties under § 841(b)(1)(C), under the statute of conviction approach the

defendant was convicted of a “covered offense.” Id. at 185-86. See also, United States v. Jackson,

94 F.3d 315, 320 (5th Cir. 2019) (finding whether an offense is “covered” depends on the statute

under which the defendant was convicted); and United States v. Beamus, No. 19-5533, 943 F.3d

789, 792, 2019 WL 6207955, at *3 (6th Cir. Nov. 21, 2019) (observing that the defendant was

eligible for relief because the FSA modified the statutory range for his offense); United States v.

Phillips, No. 3:05-cr-00562 JEG (S.D. Iowa, January 31, 2020) (despite a plea agreement

stipulation to 1.5 kilograms of crack cocaine, concluding that it is the statute of conviction, not the

defendant’s conduct, that determines eligibility); and United States v. McGee, NO. 3:07-cr-674

JAJ (S.D. Iowa, December 5, 2019) (finding that a jury finding of 50 grams or more of cocaine

base triggered penalties under § 841(b)(1)(B)).

       Under the alternative offense controls approach, the determination of eligibility places

more focus on the phrase “violation of a Federal criminal statute” that a defendant “committed.”

Another canon of statutory interpretation advises that a statutory phrase must be interpreted as a

whole, giving effect to each word and not interpreting the provision so as to make other provisions

meaningless or superfluous. United States v. 144,774 pounds of Blue King Crab, 410 F.3d 1131,

1134 (9th Cir. 2005). The offense controls approach seeks to give effect to the entire phrase



                                                  6
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 7 of 17




“violation of a Federal criminal statute.” See, United States v. Means, No. 19-10333, 2019 WL

4302941 at *2 (11th Cir. Sept. 11, 2019) (unpublished) (denying a First Step Act motion, because

the triggering quantity, over 5 kilograms, far exceeded the 280 gram amended threshold quantity).

       In United States v. McDonald, No. 19-1221, 2019 WL 6721187, at *2 (8th Cir. Dec. 11,

2019), the Eighth Circuit found that McDonald’s statute of conviction determined his eligibility

for relief. Determination of what is a “covered offense,” required finding 1) it was a violation of a

federal statute; 2) the statutory penalties for which were modified by section 2 or 3 of the FSA;

and 3) it was committed before August 3, 2010. Id. The decision in McDonald concluded that the

defendant’s violation for distribution of two ounces — approximately 57 ounces — of cocaine

base, which under the FSA amendments now qualified for § 841(b)(1)(B) penalties, was a

“covered offense.” Id.

       Under the broad language in McDonald, then, it would appear that Scott’s conspiracy

charge is a covered offense. There are, however, several distinctions between Scott’s case and

McDonald. McDonald involved a single count of distribution of cocaine base which, initially, was

subject to the penalty provisions under 21 U.S.C. § 841(b)(1)(A) because it involved more than 50

grams. Id. Specifically, as the panel observed, the offense involved a total drug quantity of

approximately 57 grams of cocaine base. Id. Under either the statute of conviction approach or the

offense controls approach, once the threshold was raised to 280 grams, McDonald’s offense fell

under § 841(b)(1)(B) (28-gram threshold).

       Additionally, it is noted in McDonald the government conceded that the distribution count

was a “covered offense.” Id. Here, the government has not made such a concession and,

furthermore, Scott’s case involves a broader and different issue of whether a conspiracy charge is

a “covered offense.” Moreover, the Eighth Circuit’s reliance on the 57 grams involved in



                                                 7
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 8 of 17




McDonald’s offense, seems to support that the panel consulted the trial and/or sentencing record

to confirm the amount in question. 2 The district court record here unquestionably shows that Scott

was responsible for well over 280 grams of cocaine base.

       The government argues that McDonald did not address determination of eligibility for a

conspiracy and is distinguishable on the facts. Further, the decision on eligibility in McDonald

relied on the actual drug quantity involved. This total drug quantity of 57 grams of cocaine base,

even under the offense controls approach, would still fall under the amended 280 gram threshold.

As a result, McDonald left open the issue of making a factual finding in a conspiracy case, when

the trial and sentencing record supports a drug quantity greater than 280 grams.

       For similar reasons, the government respectfully disagrees with the reasoning in McGee.

This decision, decided days before McDonald, determined eligibility without consideration of the

full amount of crack cocaine that resulted from the violation of the conspiracy count. If McDonald

does allow for the district court to consider the actual drug quantity involved in a conspiracy

violation, then the reliance in McGee on the drug quantity in the statue of conviction may be

incorrect.




2
  A review of McDonald’s direct appeal indicates that no specific findings were made by the jury,
which returned a general verdict. United States v. Nicholson, 231 F.3d 445, 453 (8th Cir. 2000).
The briefing from McDonald’s original appeal indicates that the indictment alleged that the
distribution involved approximately two ounces of cocaine base but, again, confirms that the jury
did not make any specific findings as to quantity. See McDonald, Appellant’s Brief, 2002 WL
32375297, at *5-6; see also United States v. Miller, No. 4:98-cr-91-002, Superseding Indictment
filed 6/23/1998 (E.D. Ark., docket no. 392), p. 24, Count 39 (alleging that McDonald “knowingly
and intentionally distributed approximately 2 ounces of cocaine base, more or less”) and Verdict
Form dated 2/3/1999 as to Maurice Jerome McDonald (E.D. Ark., docket no. 1129) (general
verdict as to Count 39).
                                                8
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 9 of 17




       As a result, McDonald is distinguishable under these circumstances and the government

requests that the district court find the applicable eligibility question be governed by the offense

controls approach. By referring to a “violation” that was “committed” on a particular date, Section

404(a) includes in the eligibility inquiry the actual conduct involved in the defendant’s violation,

rather than limiting the offense solely to the minimum drug quantity alleged in the indictment at

the time a defendant was convicted. In Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 489 (1985),

for instance, the Supreme Court held in the context of 18 U.S.C. § 1964(c) that the term “violation”

“referred only to a failure to adhere to legal requirements,” not a criminal conviction. The Court

explained that when Congress wishes to refer to “prior convictions, rather than prior criminal

activity,” it used the term “conviction,” not “violation.” Id. at 489 n.7. And in United States v.

Hayes, 555 U.S. 415 (2009), the Court held that a statute defining a prior conviction for a

“misdemeanor crime of domestic violence” referred in part to the defendant’s actual conduct, not

the statutory elements of the crime, when it described the prior offense as one “committed by a

current or former spouse, parent, or guardian.” Id. at 420-21 (emphasis added) (quoting 18 U.S.C.

§ 921(a)(33)(A)); cf. Nijhawan v. Holder, 557 U.S. 29, 32 (2009) (holding that a statutory term

describing a prior “offense” referred not to a generic crime but to the “particular circumstances in

which an offender committed” that offense “on a particular occasion”). Based on the plain

language of the Act, Congress authorized consideration of all the conduct involved in a subject

offense.

       In reviewing the breadth of the First Step Act, this Court should start with its plain

language. United States v. Talley, 16 F.3d 972, 975 (8th Cir. 1994). To determine legislative intent,

the statute must be read as a whole. United States v. Jones, 811 F.2d 444, 447 (8th Cir. 1987).

Reading the plain language of the statute as a whole, courts should not disregard the actual quantity



                                                 9
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 10 of 17




of crack involved in a defendant’s charged offense.

       The Indictment returned in 2008, charged Scott with conspiracy to distribute at least 50

grams of a mixture or substance containing cocaine base, implicating penalties under

§ 841(b)(1)(A). The purpose of the FSA was not to eliminate admitted drug quantities because the

government did not allege 280 grams in the indictment, in anticipation of an unprecedented

Congressional amendment, ten years later. Limiting the applicable drug quantity to the minimum

threshold alleged in the prior indictment, rather than the actual quantity involved, provides a

windfall compared to a defendant charged under the same facts after the FSA, and takes the statute

of conviction approach too far. If, as is the case here, Scott was convicted at trial and this same

evidence established that the conspiracy “violation” involved a quantity of crack that would have

triggered the same penalty after enactment of the FSA, then that defendant’s “violation of a Federal

criminal statute” is not one for which the statutory penalties were modified by the FSA.

Accordingly, Scott was not sentenced for a “covered offense,” and is ineligible for a reduced

sentence.

       Denial of eligibility at this time, resting on the factual determinations made in the original

record, would not violate the rulings in Apprendi v. New Jersey, 530 U.S. 466 (2000), and Alleyne

v. United States, 570 U.S. 99 (2013), that any fact increasing either a statutory maximum or

mandatory minimum penalty must be charged in an indictment and found by a jury or admitted by

the defendant. 3 These cases do not apply here, because the First Step Act authorizes a court only

to “reduce” a sentence, not increase it, and further makes clear that “[n]othing in this section shall



3
  In fact, Alleyne applied to very few, if any, defendants who might benefit from the First Step
Act. Any defendant sentenced before August 3, 2010, and whose conviction became final before
Alleyne was decided on June 17, 2013, was subject to the rule of Harris v. United States, 536 U.S.
545 (2002), that a jury need not find a quantity increasing a mandatory minimum sentence, a
decision later overruled in Alleyne.
                                                 10
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 11 of 17




be construed to require a court to reduce any sentence pursuant to this section.” Section 404(c).

It also bears emphasis that any reduction in sentence under the First Step Act must comport with

Section 3582(c)(1)(B), which states, “[t]he court may not modify a term of imprisonment once it

has been imposed except that . . . the court may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute . . . .” The First Step Act allows imposition of a

reduced sentence as if the FSA “were in effect at the time the covered offense was committed.” It

does not “expressly” authorize the retroactive application of Apprendi and Alleyne. Apprendi 4 and

Alleyne 5 do not apply retroactively to undermine an otherwise final judgment, and Congress did

not expressly state otherwise here. It did not decree that only this small set of offenders sentenced

before August 3, 2010—those who committed crack cocaine offenses for which the statutory

sentencing ranges have changed—may receive consideration under Apprendi and Alleyne, while

no one else may. 6

       Under the plain and ordinary language of the First Step Act, Scott’s involvement in a

violation of a conspiracy that involved over 280 grams of crack cocaine would subject him to the

same statutory minimums before and after the FSA. As a result, he is not eligible for a relief under

the First Step Act.




4
  Apprendi does not apply retroactively on collateral review. United States v. Moss, 252 F.3d 993,
997 1001 (8th Cir. 2001).
5
  Alleyne does not apply retroactively on collateral review. Walker v. United States, 810 F.3d 568,
575 (8th Cir. 2016).
6
  In contrast, where Congress authorizes de novo resentencing, it states that authority explicitly.
See, e.g., 18 U.S.C. § 3742(f) and (g) (resentencings on remand following direct appeal); 28 U.S.C.
§ 2255(b) (resentencings in habeas context).
                                                 11
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 12 of 17




               Defendant is not entitled to a full plenary resentencing hearing

       If the district determines that Scott is eligible for relief, then he is not entitled to a full

plenary resentencing hearing. Scott argues that the First Step Act allows for a full resentencing.

Any plenary resentencing is contrary to the plain language of the First Step Act, and the narrow

exceptions for reducing a sentence under § 3582(c). See, United States v. Koons, 850 F.3d 973,

976 (8th Cir.), cert. granted, 138 S. Ct. 543, and aff’d, 138 S. Ct. 1783 (2018) (providing a rare

exception to the finality of criminal judgments, § 3582(c)(2) allows a district court to reduce the

sentence of “a defendant who has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission). Section 404(b) directs

that a court impose a reduced sentence only “as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed,” and nothing more. In

statutory construction, the expression of one thing generally excludes another. TRW Inc. v.

Andrews, 534 U.S. 19, 28-29 (2001). Reading the First Step Act and § 3582(c)(1)(B) together,

with the limited legislative history, supports a conclusion that any modification of Scott’s sentence

is limited to application of the amended threshold crack cocaine quantities in section 2 of the FSA

as if in effect at the time his offense was committed.

       The language of § 3582 endorses the finality of sentences, and only allows subsequent

reductions under very limited circumstances. The preamble of § 3582 begins “The court may not

modify a term of imprisonment once it has been imposed,” and lists an exception under (c)(1)(B)

when “the court may modify an imposed term of imprisonment to the extent otherwise expressly

permitted by statute.” (emphasis added). Neither the First Step Act, nor § 3582 authorizes or

expressly permits a district court to reduce a previously imposed sentence based on anything other

than the application of the amended threshold crack cocaine quantities in section 2 of the FSA.



                                                 12
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 13 of 17




Application of this principle logically calls for reconsideration of the sentence based on the legal

circumstances in effect at the time of the offense, with the only change being substitution of the

new provision of the FSA for those portions of Section 841(b)(1) applied earlier.

       When it comes to the principle of finality of sentences, there is no distinctive difference

between the scope of § 3582(c)(1)(B) and § 3582(c)(2) that would support a broader re-sentencing.

Any distinctive difference is primarily the application of USSG §1B1.10 to reductions under

§ 3582(c)(2). While this textual difference does exist, removal of §1B1.10 from consideration still

leaves the plain language of § 3582(c)(1)(B) which does not contain any authorization for a full

plenary resentencing. What these two subsections clearly do have in common is both are narrow

exceptions to the rule of finality, which directs for both provisions that “[t]he court may not modify

a term of imprisonment once it has been imposed.”

       The Federal Rules distinguish between a sentencing proceeding and reduction proceedings

under § 3582(c). While Federal Rule of Criminal Procedure 43(a)(3) requires a defendant’s

presence for sentencing, Rule 43(b)(4), states a defendant need not be present for a proceeding that

involves the correction or reduction of sentence under Rule 35 or 18 U.S.C. § 3582(c). Notably,

Rule 43(b) would apply to both reductions under § 3582(c)(1)(B) and (c)(2) and is consistent with

a sentencing reduction without a full hearing with defendant present.

       In Dillon, the Supreme Court confirmed that sentencing reduction proceedings stand “as a

narrow exception to the rule of finality.” Dillon v. United States, 560 U.S. 817, 827-28 (2010).

The Supreme Court held that a reduction of sentence under 18 U.S.C. § 3582(c)(2), based on a

guideline amendment declared retroactive by the Sentencing Commission, does not involve a

plenary resentencing, nor permit the application of Booker to otherwise final sentences, but instead

allows only application of the new guideline range as dictated by the Commission. Id. The Court



                                                 13
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 14 of 17




concluded, “Section 3582(c)(2)’s text, together with its narrow scope, shows that Congress

intended to authorize only a limited adjustment to an otherwise final sentence and not a plenary

resentencing proceeding.” Id. at 826.

       The Eighth Circuit recently held that because the First Step Act gives district courts

discretion to reduce a sentence and does not mention a hearing, the district court is not required to

hold a hearing. Williams, 943 F.3d at 844. The decision in Williams found that neither the use of

the term, “impose” nor “a complete review of the motion on the merits,” necessitated a hearing.

Id. See also, United States v. Hegwood, 934 F.3d 414, 417-18 (5th Cir. 2019); and United States

v. Carter, No. 19-10918, 2019 WL 5295132, at *3-4 (11th Cir. Oct. 18, 2019) (unpublished). The

ordinary and plain meaning of the First Step Act does not require a full resentencing.

       The Fifth and Eleventh Circuits, and multiple district courts, have similarly held that First

Step Act does not authorize a plenary resentencing, and the only permissible reductions are those

that result from the application of sections 2 and 3 of the FSA. United States v. Hegwood, 934 F.3d

414, 417-18 (5th Cir. 2019); United States v. Carter, No. 19-10918, 2019 WL 5295132, at *3-4

(11th Cir. Oct. 18, 2019); see also, United States v. Drake, No. 1:07CR53-1, 2019 WL 5213923,

at *5 (N.D.W. Va. Oct. 16, 2019) (concluding that Section 404, by its own terms, does not

authorize courts to reduce sentences based on subsequent changes in the law other than the

retroactive application of sections 2 and 3 of the Fair Sentencing Act); United States v. Perkins,

No. CR06-0114-LRR, 2019 WL 1578367 at *3 (N.D. Iowa Apr. 3, 2019) (agreeing a full

resentencing is not required or called for); United States v. Haynes, No. 8:08CR441, 2019 WL

1430125 at *2 (D. Neb. Mar. 29, 2019) (no plenary resentencing required); and United States v.

Russo, No. 8:03CR413, 2019 WL 1277507, at *1-2 (D. Neb. Mar. 20, 2019) (finding no plenary

resentencing, and no authority to consider intervening changes in the law). In statutory



                                                 14
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 15 of 17




construction, the expression of one thing generally excludes another. TRW Inc. v. Andrews, 534

U.S. 19, 28-29 (2001). This express direction to what to consider when reducing a sentence,

supports the conclusion that Congress provided limited authority to reduce based only the FSA

amendments, and did not intend to apply other changes in the law not in effect at the time of the

original sentencing. United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019).

       The government agrees that in determining whether to reduce the sentence of a qualifying

defendant under the Act, a court should consider the sentencing factors set forth in Section 3553(a).

In addition, under Pepper v. United States, 562 U.S. 476 (2011), a court may consider post-offense

conduct, either positive or negative, in assessing whether to adjust a previously imposed sentence.

See Williams, 943 F.3d at 844. However, the district court need not adjust a sentence based on

good conduct in prison or post-offense rehabilitation. United States v. Tollefson, 853 F.3d 481,

486 (8th Cir. 2017); United States v. Hernandez-Marfil, 825 F.3d 410, 412 (8th Cir. 2016). The

district court is only “free to fashion” a different sentence as authorized by the First Step Act. Any

request for a plenary hearing or new arguments should be denied.

   In the exercise of discretion, the district court should order a sentence of 262 months’
                                         imprisonment.

       If the district court finds Scott eligible for relief from his mandatory life sentence, the

seriousness of the offense, involving a significant quantity of crack cocaine, and the history and

characteristics of Scott, including two prior enhancing convictions for felony drug offenses and an

upward adjustment for role in the offense, support the district court’s exercise of discretion to

reduce the sentence to 262 months’ imprisonment. Scott argues for a downward variance based on

his good conduct in prison, the fact he was only a street level drug dealer, and a disparity in

comparison to other federal defendants.




                                                 15
     Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 16 of 17




       Scott was far from a street level drug dealer. Between August 2006 and January 2007, Scott

organized a drug enterprise, in which he and two other individuals traveled to Chicago, Illinois,

for the purpose of drug trafficking crack cocaine back to Iowa City, Iowa. (PSR ¶ 26.) As part of

this enterprise, Scott provided cocaine to other individuals for use of their personal vehicles for

drug transportation. Id. Scott was assessed a four level role enhancement as an organizer and

leader, based, in part, on directing multiple individuals to distribute crack cocaine on his behalf.

Id. Scott used another person’s apartment solely as his distribution center and provided crack as

payment. Id. Additionally, Scott forced one of the co-conspirators’ girlfriend to distribute on his

behalf and when she refused, Scott threatened and physically assaulted her. Id.

       His criminal history included convictions for the following drug and violent offenses:

1997-Possession of a Controlled Substance; 1997-Receive, Possess, or Sell Stolen Vehicle; 1998-

Possession of a Controlled Substance; 2000-Armed Robbery, Armed with Firearm; 2003-

Domestic Battery; 2005-Assault; 2006-Assault; 2006-Possession of a Controlled Substance; and

2006-Possession of a Controlled Substance. (PSR ¶¶ 41-50.) Any positive and negatives of Scott’s

post-offense conduct in prison are outweighed by the § 3553(a) and Guideline factors listed above.

       Scott argues that his sentence is disproportionate by comparing the raw numbers from

sentences of two other federal defendants. Julius Sharkey’s lower advisory guideline range was

the result of his acceptance of responsibility, his eligibility for safety valve, and his significantly

lower Criminal History Category I. (United States v. Sharkey, No. 3:07-cr-00634, DCD 59, 60.)

Ardell Sanders’ lower sentence was the result of a significant downward departure, and benefit

from Amendment 782. (United States v. Sanders, No. 3:07-cr-00634, DCD 63, 64, 194, 224.) The

sentencing factors of both Sharkey and Sanders are clearly distinguishable from Scott, and while

relevant, a mere comparison of the numerical differences does not warrant any further reduction



                                                  16
      Case 3:08-cr-00057-JAJ-SBJ Document 164 Filed 02/21/20 Page 17 of 17




for Scott.

         In considering unwarranted sentencing disparities under § 3553(a)(6), any further

reduction in Scott’s sentence would provide him a windfall. If Scott were charged post-FSA, then

the government would have alleged 280 grams or more of crack cocaine. A defendant charged

today under the same facts, may be subject to a much higher sentence than that advocated by Scott.

Therefore, to avoid unwarranted sentencing disparities, if Scott is eligible, then he should be

sentenced within the amended Guideline range.

         WHEREFORE, for the reasons stated above, the government prays that the district court

find that Scott is not eligible for relief under the First Step Act, or if eligible, then exercise its

discretion and impose a sentence of 262 months’ prison.

                                                          Respectfully submitted,

                                                          Marc Krickbaum
                                                          United States Attorney

                                                   By:    /s/ Richard D. Westphal____
                                                          Richard D. Westphal
                                                          Assistant United States Attorney
                                                          U.S. Courthouse Annex, Suite 286
                                                          110 E. Court Avenue
                                                          Des Moines, Iowa 50309-2053
                                                          (515) 473-9300
                                                          Rich.Westphal@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on February 21, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

    U.S. Mail        Fax       Hand Delivery

  x ECF/Electronic filing     x Other means

UNITED STATES ATTORNEY

By: /s/ Richard D. Westphal
   Richard D. Westphal


                                                     17
